
	
		II
		111th CONGRESS
		2d Session
		S. 3076
		IN THE SENATE OF THE UNITED STATES
		
			March 4, 2010
			Ms. Cantwell introduced
			 the following bill; which was read twice and referred to the
			 Committee on Energy and Natural
			 Resources
		
		A BILL
		To direct the Secretary of the Interior to conduct
		  studies of natural soundscape preservation in the National Park
		  Service.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Silence Helps Us Hear Act of
			 2010.
		2.DefinitionsIn this Act:
			(1)AdministratorThe
			 term Administrator means the Administrator of the Federal
			 Aviation Administration.
			(2)SecretaryThe
			 term Secretary means the Secretary of the Interior, acting
			 through the Director of the National Park Service.
			3.Studies of
			 natural soundscape preservation
			(a)Study of Least
			 Degraded National Park Service Natural Soundscapes
				(1)In
			 generalThe Secretary shall conduct a study to identify National
			 Park Service natural soundscape values and resources, as defined by policies
			 4.9 and 8.2 of the 2006 Management Policies of the National Park
			 Service.
				(2)Identification
			 of lease degraded soundscapesIn conducting the study under
			 paragraph (1), the Secretary shall analyze and identify National Park Service
			 natural soundscapes that have been the least degraded by—
					(A)unnatural sounds;
			 and
					(B)undesirable
			 sounds cause by humans.
					(3)Technical
			 assistanceTo the extent that the Secretary has identified
			 aviation or aircraft noise as 1 of the sources of natural soundscapes
			 degradation, the Secretary of Transportation, acting through the Administrator,
			 shall provide technical assistance to the Secretary in carrying out the study
			 under paragraph (1).
				(b)Study of
			 Preservation of Natural Soundscape ResourcesTo the extent that
			 the Secretary has identified aviation or aircraft noise as 1 of the sources of
			 National Park Service natural soundscapes degradation, the Secretary, in
			 coordination with the Secretary of Transportation (acting through the
			 Administrator), shall conduct a study to identify methods to preserve the
			 National Park Service natural soundscapes that have been the least degraded
			 by—
				(1)unnatural sounds;
			 and
				(2)undesirable
			 sounds caused by humans.
				4.ReportNot later than 1 year after the date of
			 enactment of this Act, the Secretary shall submit to Congress a report
			 that—
			(1)describes the
			 results of the studies conducted under subsections (a) and (b) of section 3;
			 and
			(2)includes any
			 recommendations that the Secretary determines to be appropriate.
			5.Authorization of
			 appropriationsThere are
			 authorized to be appropriated such sums as are necessary to carry out this
			 Act.
		
